I bring to the General Assembly and to the United 
Nations the greetings of the people of Mauritius 
and of their newly elected Government. I wish to 
convey to the President my warmest 
congratulations on his election to preside over 
our deliberations. I am confident that under his 
wise and able leadership the Assembly will, in 
the superior interests of mankind, give concrete 
shape to the aspirations of the peoples of the 
world. I seize this opportunity to express to his 
predecessor, Mr. Kittani, our warmest 
appreciation for the highly impressive manner in 
which he presided over the deliberations of the 
previous session of the Assembly.
53.	It is indeed a moment of intense emotion 
for me to address the Assembly for the first time 
in my capacity as the head of a new Government 
overwhelmingly mandated by the people of 
Mauritius to take the destiny of the country 
firmly in hand, to make it play the role it 
should play in mankind's search for enduring 
peace in the world and to make it contribute its 
share, however modest, to the eradication of all 
forms of injustice at home and abroad.
54.	I wish here to record our appreciation of 
the work done by the Secretary-General. It takes 
great courage, Mr. Secretary-General, to 
undertake on behalf of humanity the difficult 
tasks that your office carries with it. The 
international community has seen you at work in 
the past year in some of the most trying 
situations, where your tact, your moderation and 
your perseverance have inspired universal 
admiration. The year ahead, unfortunately, does 
not promise to be any easier for you than the 
year that has elapsed. In your first report on 
the work of the Organization you have focused on 
the need for an urgent review of the United 
Nations and, in particular, of mechanisms set up 
for collective action for international peace and 
security. You have argued for a more forthright 
role for your office of Secretary-General and you 
envisage for the Security Council a kind of 
diplomatic system. Finally, you say you would 
like to see more concrete follow-up action to 
debate in the Assembly. Many of the proposals you 
have made could be put into effect immediately if 
the political will of Member States was 
galvanized for the purpose. You can therefore 
rest assured that my delegation will co-operate 
fully with your office and with the other Member 
States for an early implementation of any 
resolution arrived at in respect of the 
reorganization envisaged.
55.	It is a matter of deep regret that the 
principle of the universality of United Nations 
membership does not yet actually prevail. 
Unilateral action and exclusive alliances have in 
fact not been disowned. Spheres of influence and 
considerations of balance of power, regrettably, 
continue to actuate the policies of many nations, 
despite the fact that they fail to produce the 
desired results. Added to this is a considerable 
and formidable interference in the internal 
affairs of many countries, the powerful making 
their presence felt in many ways, relentless in 
their endeavour to enlarge their spheres of 
influence. Countries like Mauritius, which have 
only recently acquired freedom, have a strong 
attachment to the United Nations and inevitably a 
special stake in its functioning. I have come 
here to reiterate my country's deep commitment to 
the principles and purposes of the Charter.
56.	I believe that we come here not to save 
face but to save and protect life. We come here 
not to deliver speeches only and then make our 
exit but to make action follow our words. We come 
here not as a matter of mere formality and to pay 
lip service to the ideals of peace and justice 
but  to show how serious we are in our intentions 
to work for the superior interests of the whole 
of mankind. We come here not out of selfish 
motives but to show how willing and prepared we 
are to forgo a little bit of our own ego for 
international good in a spirit of compromise, so 
that the world may live and the human race 
survive. We come here not to add to problems but 
to find solutions satisfactory to all parties. We 
come here because we believe in man and in all 
the inherent good there is in him which, if it 
prevails, will be the safety valve of the human 
race.
57.	What is urgently needed is a unified view 
of the world's resources and the world's 
experience and of man's power of invention. The 
change we desire, the change which must come, is 
one not of pace, quantity or manner but of the 
basic quality of what man is and can be. We all 
need to make earnest and well-considered efforts 
to subdue and check national ambitions and 
rivalries in the superior and wider interest of 
the preservation of civilization and the survival 
of humanity.
58.	It is in the context of what I have just 
said that I invite representatives present here 
to bear in mind the human dimensions of the 
issues we shall be deliberating upon. The average 
man does not ask for much; he is not interested 
in leading a life of frivolous affluence and 
frenetic consumption. We are gathered here to 
give substance to the yearnings of the average 
man, to give voice to the wishes of the 
voiceless, for that is the primary responsibility 
of those who govern. The great tragedy of the 
present situation is that the world order as it 
now exists has been unable to satisfy the basic 
universal aspirations of man —dignity, peace and 
security.
59.	In June the people of Mauritius gave an 
overwhelming mandate to those whom they perceived 
to be the champions of the dignity of man. We 
have given a solemn undertaking to our people to 
defend the oppressed and the weak and we will be 
true to that undertaking. It is equally in this 
spirit that we want to add our voice to that of 
this concert of nations in our denunciation of 
all forms of injustice and to work to better the 
lot of suffering mankind.
60.	The major and continuing threat to the 
dignity of man comes from the prevailing economic 
order, characterized by built-in 
self-perpetuating inequality which results in an 
unjust distribution of the world's limited 
resources. Year by year the inequality grows, the 
injustice of the system becomes ethically more 
revolting and at the receiving end deprivation 
and misery become more unbearable. It is patent 
that this system cannot be allowed to continue. 
Change may be too gradual in the developing 
countries for our liking but we realize that it 
can come only out of patient dialogue. We are 
today faced with the Herculean task of 
restructuring an economic order which has been 
shaped by four centuries of colonialism. This 
cannot be done quickly, it cannot be done 
painlessly, but it has to be done and it will be 
done. The real question before us is whether we 
want to continue frittering away our energies in 
useless disagreements and quarrels or whether we 
want to look seriously into the future of mankind 
and act to make people really prosperous.
61.	Both the rich and the poor nations have 
pressing  and paralleled problems which cannot be 
solved independently. The present crisis is a 
crisis of international structures. The present 
system needs fundamental institutional reforms, 
based upon the recognition of a common interest 
and upon mutual concern in an increasingly 
interdependent world. New vitality and urgency 
have to be imparted to the North-South dialogue. 
The very survival of both developing and 
developed countries depends on the success of 
this dialogue. We have to moderate the shrillness 
of the demands made, as well as the obdurate 
arrogance with which those demands have so far 
been rejected. I believe that we have in the Lome 
Convention given the world a small but 
significant example of what cooperative 
North-South could be like.
62.	My Government also calls upon the members 
of the international community to direct its 
efforts to the equally important transformation 
of the international order relating to the 
oceans. The traditional legal order in that Held 
has been eroded by technological and political 
developments and must be replaced by a new legal 
order which would permit the exploitation of the 
ocean space—the largest and most valuable region 
of our planet—in the interests of all mankind. 
After many years of intense and very complex 
negotiations, in which over 150 States have 
regularly participated, the Third United Nations 
Conference on the Law of the Sea has produced a 
Convention which ought to be hailed as a triumph 
for mankind in laying the foundation for 
international co-operation in the use of the 
oceans.
63.	All the major industrialized Powers 
played a very active role in the shaping of the 
United Nations Convention on the Law of the Sea 
which largely reflects their interests, concerns 
and preoccupations. It is on account of this that 
we fail to appreciate the attempt being made by 
certain major Powers to scuttle the Convention by 
their decision to opt for a mini-treaty among 
like-minded States, a mini-treaty which 
inevitably will create new areas of tension in 
international relations likely to lead to a 
situation which endangers international peace and 
security.
64.	We call upon all States to sign the 
Convention in order to make the concept of the 
common heritage of mankind a reality. The 
Convention on the Law of the Sea should be 
treated as a special convention and we urge the 
major industrialized States to forgo their fears 
about the precedent setting nature of this 
Convention. All States should embark on this 
enterprise in a spirit of trust and good will.
65.	Quite apart from its determination to 
work with other countries of the third world for 
the elimination of the poverty curtain that 
divides our planet into a world of the affluent 
and a world of the poor, Mauritius militates 
against the equally pernicious division of the 
world into two hostile camps dominated by the 
so-called super-Powers, which, in their pursuit 
of world domination, threaten the security of 
States the only concern of which is the social 
and economic development of their people, free 
from external interference. Mauritius is 
committed to a policy of active and determined 
non-alignment. We intend jealously to protect and 
guard our hard-won independence; we intend to 
condemn unequivocally all aggression, all forms 
of imperialism and all hegemonistic ambitions. We 
aspire to a world of true interdependence of 
genuinely free and equal States, whose relations 
are based on co-operation rather than on 
confrontation.
66.	The Government of Mauritius, in pursuit 
of its policy of strict non-alignment and in 
conformity with General Assembly resolution 2832 
(XXVI), the Declaration of the Indian Ocean as a 
Zone of Peace, will work with other peace-loving 
members of the international community for the 
demilitarization of the Indian Ocean. During the 
years which have elapsed since the adoption of 
the resolution, we have witnessed the expansion 
of the Ocean's geopolitical dimensions and the 
conversion of this intended zone of peace into a 
zone of war and mobilization for war, with all 
the attendant dangers for the countries of the 
regime. The Ocean has gradually expanded beyond 
its own waters; it is now linked to the States of 
South-East Asia and to developments in West Asia 
and the Middle East. The so-called modest 
communications facility in Diego Garcia has been 
converted into the formidable and horrendous 
nuclear base which threatens the security of all 
Indian Ocean States, and there has been a 
scramble to secure port facilities along the 
so-called arc of crisis, that is, the Horn of 
Africa, the Arabian peninsula and the vital 
Persian Gulf area.
67.	With the alarming increase in a foreign 
military presence in the Indian Ocean, the 
fervent hope of the States of the region for the 
holding of the Conference on the Indian Ocean has 
receded. Mauritius and the other States of the 
region are not hoodwinked by the tactics and 
ploys adopted by some States, which are designed 
primarily to cause confusion, postpone 
indefinitely the holding of that Conference and 
create a smoke-screen to hide their warlike 
designs. We solemnly appeal to all the members of 
the international community to give their full 
support to the United Nations so that the 
Conference on the Indian Ocean can take place in 
the very near future. We also call upon the 
foreign military Powers present in the Indian 
Ocean to exercise mutual restraint and to 
initiate a gradual and balanced withdrawal of 
their forces from the region, which would then be 
open exclusively to commercial navigation. It is 
our conviction that the security of the sea lanes 
in the Ocean can best be protected by the States 
of the region.
68.	At this juncture I should like to dwell 
on an issue which affects the vital interests of 
Mauritius; I mean the Mauritian claim of 
sovereignty over the Chagos Archipelago, which 
was excised by the then colonial Power from the 
territory of Mauritius in contravention of 
General Assembly resolutions 1514 (XV) and 2066 
(XX). This dismemberment of Mauritian territory, 
the violation of our territorial integrity, has 
been made all the more unacceptable by the fact 
that one of the islands of that very Archipelago, 
Diego Garcia, is now a full-fledged nuclear base, 
which poses a constant threat to the security of 
Mauritius and to that of all the littoral and 
hinterland States of the Indian Ocean, the very 
Ocean declared to be a zone of peace by this 
Assembly in 1971.
69.	I solemnly appeal to the peace-loving 
Members of the Organization to extend all their 
support to the legitimate Mauritian claim of 
sovereignty over the Chagos Archipelago. In 
helping Mauritius to regain its national 
heritage, the United Nations will be living up to 
its own principles and proclaiming loud and clear 
that it expects its resolutions to be implemented 
by its Members. As the Diego Garcia issue 
involves two fundamental principles of the United 
Nations, namely respect by the administering 
Power for the territorial integrity of its 
colony, and the right of peoples to live in peace 
and security, I venture to say that the return of 
the archipelago to Mauritius will bring the 
Organization the respect that is so indispensable 
to its continued existence.
70.	Times are bad, very bad. The world 
economy in fact teeters on the brink of a 
depression that could be wider and deeper than 
that of the 1930s. For the weakest national 
economies, and therefore for hundreds of millions 
of people, little short of catastrophe looms. 
Such a situation, wherein the world is perilously 
poised on the brink of an economic precipice, is 
not conducive to peace. An extended recession, 
excessive interest rates, highly unstable 
exchange rates, widespread protectionism—all 
these constitute threats to peace in a world of 
inescapable interdependence. Our political and 
economic systems should provide conceptual space 
for the reality of an interdependent world 
economy. Regrettably, the search for the world 
economy recovery that is so desperately needed 
remains derailed and we drill towards the abyss 
of economic disaster.
71.	As far as Mauritius if concerned, we 
shall participate fully in the North-South 
dialogue and, indeed, have great expectations of 
progress resulting from that dialogue, but we 
believe that much can be achieved through 
South-South co-operation. The Island States of 
the south-west Indian Ocean are actively engaged 
in promoting co-operation at the regional level. 
We hope in the near future to set up an Indian 
Ocean commission which will provide the 
institutional framework for co-operation among 
the States of the region. It Is no mean measure 
of our firm belief in the concept of an 
interdependent world economy that we are already 
looking beyond the immediate present to the day 
when the grouping of the south-west Indian Ocean 
States can be associated with other regional 
groupings.
72.	Violations of human rights constitute 
another serious threat to the dignity of man. In 
too many countries do people live under constant 
threat of arbitrary arrest, torture, appearance 
and execution after trials that are away from 
civilized norms of justice. We unequivocally 
condemn all violations of human rights wherever 
they occur, under whatever social or political 
system that occur.
73.	We have a special abhorrence for a system 
so inhuman, so immoral, would be unimaginable but 
for the shameful fact that it exists. This odious 
system of institutionalized racism will eternally 
tarnish the claim of our epoch to a place of 
honour in the history of civilization. We have a 
duty to our brothers in South Africa. We also owe 
it to ourselves to eliminate all vestiges of this 
iniquitous system; otherwise the judgement which 
posterity will pass on our times will be indeed 
very harsh, and deservedly so.
74.	We believe that freedom is indivisible, 
that peace is indivisible. One of the first 
foreign policy decisions of my Government was 
formally to recognize ANC. Mauritius will stand 
by ANC in its hard struggle to secure the 
emancipation of the people of South Africa; ANC 
can depend on the unflinching support of the 
people and Government of Mauritius.
75.	We shall give the same unconditional 
support to SWAPO in its struggle for the 
decolonization of Namibia. It is unacceptable 
that the Republic of South Africa should continue 
in its illegal occupation of Namibia in defiance 
of the basic tenets of international law and of 
international opinion. This defiance has to be 
opposed by united and determined action. We 
should not permit economic considerations to 
hinder our action when the basic norms of 
universal morality are being trampled upon, and 
we should vigorously condemn the tactics adopted 
by the South African regime, tactics designed to 
modify the terms of Security Council resolution 
435 (1978). Mauritius, moreover, sees no linkage 
between the presence of Cuban troops in Angola 
and the withdrawal of South African troops from 
Namibia and demands that the South African regime 
should no longer be allowed to invoke such a 
linkage to delay the accession of the Namibian 
people to independence.
76.	We in Africa will, we hope, soon be rid 
of the last vestiges of colonialism, and the 
emancipation of the South African people will 
inevitably be accomplished in the near future. 
Racist domination in southern Africa is the 
major, immediate problem we face, but it is by no 
means our only problem.
77.	I should like to impress upon the 
Assembly that the African peoples want to dispel 
the image that the African continent is only a 
rich source of raw materials and nothing more; 
nor is it fertile ground for the manoeuvres of 
outside Powers and it is now determined not to 
tolerate such manoeuvres. Africa calls open all 
outside Powers to keep out and to let Africans 
get on with solving their problems and be of help 
for countries in the solution of these problems 
is not to be ignored, provided there no sinister 
ulterior motives, We in Africa are in urgent need 
of technology, of capital, of know-how. Our 
problems, both economic and social, call for the 
joined, sustained effort of all of Africa. 0ur 
greatest challenge is the maintenance of African 
unity and the consolidation of our independence.
78.	I come now to an area distant from 
Mauritius. The issue at stake, however, is close 
to the heart of every Mauritian. Tre PLO as the 
sole representative of the Palestinian people has 
our unreserved support; our identification with 
the Palestinian cause is total. We believe that 
the people of the Middle East will remain 
supportive towards Palestine until Palestinian 
aspirations are fulfilled. Mauritius has studied 
the various peace proposals with great attention 
and we are ready to give our backing to any peace 
plan put forward that is acceptable to the PLO.
79.	We call upon all those who can do so to 
bring pressure to bear on Israel to stop 
forthwith its aggression against the Lebanese and 
Palestinian peoples. Prospects of peace in the 
area suffered a severe setback with the Israeli 
invasion of Lebanon and the unspeakable, 
cold-blooded carnage of innocent civilians in 
Beirut.
80.	The fratricidal war between Iraq and the 
Islamic Republic of Iran drags on, to the 
satisfaction of those who would wish to see the 
third world in a perpetual state of turmoil and 
underdevelopment. We call upon both parties to 
the conflict to cease hostilities and to stop the 
death and destruction this war is inflicting on 
the peoples of Iran and Iraq.
81.	This war has led to the postponement of 
the Seventh Conference of Heads of State or 
Government of Non-Aligned Countries. This 
postponement comes at a time when our movement is 
faced with problems requiring immediate 
solutions. Afghanistan, a member of the movement 
finds itself under foreign occupation for the 
third year. It is imperative that foreign forces 
withdraw from Afghanistan, that all foreign 
interference in its internal affairs cease and 
that its non-aligned status be restored.
82.	The conflicts, the inequalities and the 
injustices of the world scene could easily lead 
us to be disheartened at the precarious state of 
the world. But we cannot allow ourselves to be 
disheartened, for that would be an abdication of 
our responsibilities towards our children and 
towards posterity. An important aspect of my 
Government's socialist creed is faith in the 
innate goodness of man. Man fights the forces of 
evil and darkness, conscious that, however long 
and arduous the way may be, the victory of good 
over evil is assured.
83.	I believe that the Charter is the 
concrete embodiment of one of the instances where 
good has triumphed against tremendous divisive 
odds. The Charter is our yardstick by which are 
judged the acts of nations. I can assure the 
Assembly that my Government's actions find their 
inspiration in the Charter.
84.	The world has always faced one crisis or 
another, but today's crisis is deeper and more 
far-reaching. No thinking, sensitive and 
right-minded nation can remain silent. But it is 
not enough merely to speak out: we should peak 
out when the occasion for action comes, but, 
above all, we should act, because the occasion 
for action is here and now.
85.	On behalf of the people of Mauritius and 
on behalf of their newly elected Government, I 
pledge our continuing and unflinching support for 
the United Nations and our respect for its 
Charter.
